Citation Nr: 0201738	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  94-19 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for a chronic acquired 
genitourinary condition.

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder.

(The issue of entitlement to service connection for a chronic 
acquired gastrointestinal disorder will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran's Form DD-214 notes active service from February 
1978 until August 1991.  This form further notes that the 
veteran had prior active service for a period of 6 years, and 
5 months.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1992 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Roanake, VA, which denied the benefits sought on appeal.	

This case was previously before the Board in November 1996, 
and was REMANDED to afford the veteran a VA examination. 

The Board observes that in correspondence dated December 1993 
and March 1994, the veteran expressed his desire to have a 
hearing before a Member of the Board as to the issue of 
service connection for his genitourinary disorder.  An April 
1994 report of contact indicated that the veteran wished to 
withdraw such request for a hearing.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a chronic acquired 
gastrointestinal disorder, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When such development is completed, 
the Board will provide notice as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDING OF FACT

The evidence of record does not show the veteran's present 
genitourinary disorders to be related to active service.


CONCLUSION OF LAW

A chronic acquired genitourinary disorder was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that his present genitourinary 
disorder is related to his active service.  Specifically, the 
veteran contends that this condition arose from a helicopter 
accident that occurred in December 1987.  The issue was first 
decided by the RO in a March 1992 rating decision that denied 
the veteran's request for service connection.  The veteran 
disagreed with this determination and initiated this appeal.  
While the veteran attributes his present disorder to the 
helicopter accident noted above, the Board has reviewed the 
veteran's entire period of active service in reaching a 
determination on this appeal.   

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

In the present case, the RO included the VCAA laws in the 
August 2001 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and for the reasons detailed below, finds 
that the requirements under the VCAA have been met.  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his genitourinary claim, which included copies 
of the rating actions, a statement of the case issued in May 
1992, and supplemental statements of the case issued in 
September 1992 and August 2001.  The RO also made 
satisfactory efforts to ensure that all relevant evidence had 
been associated with the claims file.  Moreover, the 
veteran's service medical records are of record.  
Additionally, the Board observes that the veteran was 
afforded a VA examination in October 2000 in connection with 
his claim.  Moreover, the evidence associated with the claims 
file includes treatment reports dated December 1987 from 
Saint Elizabeth Medical Center.  Finally, a copy of the 
November 1996 Board remand and a transcript of the veteran's 
August 1992 RO hearing are of record.  

The Board notes that the record reflects a pattern of missed 
medical appointments, including one for a cystometrogram and 
a follow-up urology examination that was scheduled in October 
2000.  The record further reflects several written requests 
to the veteran from the RO, asking him to identify additional 
medical treatment records.  The RO received no response to 
these inquiries.  In this regard the Board notes that there 
exists a responsibility on the part of the veteran to 
cooperate with VA in this matter.  The Court has held that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the 
foregoing, the Board finds that sufficient efforts have been 
undertaken to obtain any additional relevant records and that 
the requirements under the VCAA (as pertains to this case) 
have been satisfied.  Accordingly, the veteran's claim of 
entitlement to service connection for a chronic acquired 
genitourinary condition is ready for further appellate review 
on the merits.

The veteran contends that he is entitled to service 
connection for a chronic acquired gastrointestinal disorder, 
and for a chronic acquired genitourinary disorder.  According 
to the law, service connection is warranted if it is shown 
that a veteran has a disability resulting from an injury 
incurred or a disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The pertinent evidence of record with respect to the issue of 
service connection for a chronic acquired genitourinary 
condition consists of service medical records, treatment 
reports dated December 1987 from Saint Elizabeth Medical 
Center, a VA examination conducted in October 2000, and a 
transcript of the veteran's August 1992 hearing before the 
RO.  The service medical records do not disclose any 
genitourinary disorders at the time of the veteran's 
enlistment examination in August 1971.  A periodic 
examination conducted in July 1976 also failed to show any 
such abnormalities.  A treatment report dated July 1980 noted 
normal genitalia, with no testicle swelling or discharge.  A 
February 1981 report noted that the veteran was not 
experiencing any bladder problems.  This same finding was 
echoed in a July 1981 report.  A review of the remaining 
service medical records does not reveal any findings of 
bladder problems or any other genitourinary disorders, and no 
such disorders were noted at the veteran's separation 
examination in June 1991.

Treatment reports from the Saint Elizabeth Medical Center 
revealed that the veteran was seen in the emergency room for 
general surgical, urological and orthopedic evaluation after 
sustaining injuries in a helicopter accident in December 
1987.  Subsequent to his arrival at the emergency room, the 
veteran voided spontaneously.  The urine was reported as 
being both grossly as well as microscopically clear.  The 
veteran stated that he had voided without difficulty.  The 
veteran had no antecedent history of urinary tract difficulty 
or problems.  Examination disclosed mild bruising to the 
suprapubic area in a linear fashion, from one side to the 
other.  There was no evidence of any direct trauma to the 
genitalia.  The testes were descended and unremarkable.  The 
penis was flaccid and palpably normal.  The examiner rendered 
an impression of soft tissue injury to the pelvis, with no 
evidence of fracture.  The examiner ruled out any 
genitourinary injury.  A discharge summary noted that the 
veteran had been examined by a urologist during his 
hospitalization.  It was determined that the veteran did not 
have a urinary tract problem, and that his urinalysis was 
normal.  

In October 2000, the veteran was afforded a VA examination 
with respect to the genitourinary system.  The veteran 
reported that his condition was caused by a motor vehicle 
(helicopter) accident in 1987.  The veteran stated that he 
had the need to urinate 15 times daily, at intervals of 35 
minutes.  At night he stated that he had to relieve himself 
10 times, at 30 to 40 minute intervals.  The veteran further 
reported that he had problems starting urination.  He stated 
that he had a weak stream and that the urine passed drop by 
drop.  While the veteran suffered incontinence of urine, he 
did not require absorbant pads.   The veteran also reported 
having sexual dysfunction that started in December 1987.  He 
stated that he had not undergone treatment for this 
condition.  Upon physical examination, the veteran's 
genitalia were found to be normal.  The veteran's prostate 
was normal, though slightly enlarged.  The veteran was 
diagnosed with urinary incontinence with urgency type 
incontinence, as well as slight prostatic hardening.  The 
examiner noted that it was impossible to ascertain whether 
the veteran's current urinary complaints are due to any 
injury suffered while in service.  The examiner noted that 
the medical records do not support such a claim.  

At the August 1992 hearing before the RO, the veteran further 
described the helicopter accident that occurred in December 
1987.  The veteran stated that he was pinned between a tug 
and a UH-1 helicopter.  He stated that he was hit in his 
groin area, his stomach area, and on his hip.  He was shoved 
into the nose stubble, and he reported that this crushed his 
bladder.  The veteran later described the specifics of his 
bladder problem.  He noted that he had a lack of control.  He 
reported that he commuted 38 miles to work, and routinely 
needed to use a Porti-John that he kept in his car.  He 
stated that upon drinking one cup of coffee or one soda, he 
would need to eliminate about four times.  He further noted 
that this frequent need to urinate required him to walk out 
on meetings and classes.  The veteran stated that there was 
no means by which to correct his bladder problem, other than 
a colostomy bag, which he did not wish to have.  The veteran 
noted that he was being treated by a civilian doctor with a 
background in internal medicine with regard to his 
genitourinary difficulties.  He also consulted a urologist, 
who recommended that a cystoscope be performed, but the 
veteran stated he had an aversion to the procedure.    

The Board has thoroughly reviewed the evidence of record and 
concludes, for the reasons and bases detailed below, that the 
veteran is not entitled to service connection for a chronic 
acquired genitourinary condition.

The evidence of record establishes that the veteran was 
involved in an in-service helicopter accident during December 
1987 from which multiple injuries were sustained.  Treatment 
reports from the Saint Elizabeth Medical Center establish 
that the veteran's injuries involved the left groin area, and 
also included mild bruising to the immediate suprapubic area 
in a linear fashion.  These treatment reports showed that the 
veteran had not suffered any direct trauma to his genitalia, 
and that there was no evidence of any genitourinary tract 
problems.  Furthermore, the veteran's urinalysis was normal.

The veteran's service medical records also showed a lack of 
genitourinary disorders.  At no time during service did the 
veteran complain of, or receive treatment for, a urinary 
tract disorder, or for any other genitourinary condition.  
The veteran's separation examination in June 1991 indicated 
no abnormalities of the genitourinary system.  Moreover, 
while the veteran contends to have had a history of 
genitourinary problems and private treatment dating back to 
separation from service, he has failed to produce evidence 
substantiating these assertions, despite multiple letters 
from the RO requesting such information.

The Board further notes that, even if the evidence of record 
could allow for a finding of an in-service genitourinary 
condition, the record does not contain any competent medical 
evidence to causally relate the veteran's current chronic 
acquired genitourinary disorder to service.  Indeed, the 
examiner at the October 2000 VA examination noted that it was 
impossible to ascertain whether the veteran's current urinary 
complaints are due to any injury suffered while in service.  
While the file contains multiple assertions by the veteran 
that the December 1987 helicopter accident was the basis of 
his presently diagnosed chronic acquired genitourinary 
disorder, the Board would point out that the veteran has not 
been shown to possess the requisite medical expertise needed 
to render a competent opinion regarding medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  His lay 
statements, therefore, are devoid of probative value.

The Board has further considered the veteran's testimony 
given at the August 1992 hearing before the RO.  While this 
testimony elaborates on the helicopter accident and further 
details the veteran's present symptomatology regarding his 
bladder difficulties, it fails to establish the existence of 
genitourinary disorders during service and, for the reasons 
discussed above, fails to provide competent nexus evidence 
even if an in-service disorder could be identified.  The 
veteran's testimony also served to identify potential sources 
of evidence, in that he stated civilian physicians had 
treated him for his bladder problems.  However, as previously 
stated, corroboration of such treatment has not been 
provided, despite ample opportunity for the veteran to do so. 

In summary, the evidence associated with the claims file does 
not establish that a genitourinary disorder was incurred in 
service, and even if the evidence could be otherwise 
construed, the file lacks a competent medical opinion 
relating the veteran's present genitourinary disorder to 
active service.  In reaching this determination, the Board 
notes that the preponderance of the evidence is against the 
veteran's claim, and, as such, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for 
application in this instance.  Accordingly, the veteran's 
claim for service connection is denied.  


ORDER

Service connection for a genitourinary disorder is denied.

		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

